UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1577



J. O. LIVELY CONSTRUCTION COMPANY,

                                                        Petitioner,
          and


HAZEL HARLESS, Widow of Edeker Harless,

                                                          Claimant,
          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                        Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(00-417-BLA, 97-1481-BLA)


Submitted:   September 20, 2001       Decided:   September 25, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William H. Howe, Mary Lou Smith, HOWE, ANDERSON & STEYER, P.C.,
Washington, D.C. for Petitioner. Howard M. Radzely, Acting Solici-
tor of Labor, Donald S. Shire, Associate Solicitor, Christian P.
Barber, Counsel for Appellate Litigation, Jennifer U. Toth, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     J. O. Lively Construction Company (“employer”) seeks review of

the Benefits Review Board’s decision and order affirming the admin-

istrative law judge’s denial of the employer’s petition for modifi-

cation of the Board’s order finding employer to be the responsible

operator for black lung benefits owed to Edeker Harless. Our review

of the record discloses that the Board’s decision is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See J. O. Lively Const. Co. v. Director, OWCP, BRB Nos. 00-

417-BLA; 97-1481-BLA (B.R.B. Mar. 23, 2001). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2